DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 6/15/2021.
 
Claim Rejections - 35 USC § 103
Claims 1, 3-9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laas (US 2011/0281965) in view of Baker (US 2010/0116179).
With respect to claims 1, 4, 6, and 7, Laas discloses a polyurethane casting composition a polyisocyanate component  consisting of 30-95 wt % polyisocyanate based on hexamethylene diisocyanate (i.e., aliphatic polyisocyanate) and 5-70 wt % polyisocyanate based on cycloaliphatic diisocyanate (paragraph 0020) which can be based on allophonate, biuret, or uretdione (paragraph 0030); a compound that reacts with isocyanate groups (paragraph 0022) such as polyether polyols and 
Laas fails to disclose an aliphatic diisocyanate other than hexamethylene diisocyanate, however, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to expect similar beneficial results with compounds having only additional –CH2– groups.  Case laws holds that homologs (compounds differing regularly by the successive addition of the same chemical group, e.g,. by –CH2– groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Given that hexamethylene taught by Laas has 6 aliphatic carbon atoms and the claimed aliphatic groups have 2, 4, or 12 carbon atoms, it would have been obvious to one of ordinary skill in the art to utilize an aliphatic diisocyanate having 2, 4, or 12 carbon atoms—absent evidence of unexpected or surprising results for the claimed aliphatic diisocyanates.
	Laas fails to exemplify or disclose in a single embodiment a composition comprising cycloaliphatic diisocyanate based on allophonate, biuret, or uretdione and a filler that is barite, calcium carbonate, or glass fiber.
However, it would have been obvious to one of ordinary skill in the art to utilize both given that Laas teaches that the cycloaliphatic can be based on allophonate, biuret, or uretdione and that a filler such as barite, calcium carbonate, and glass fibers can be added with the scope of its invention—absent a showing of unexpected or surprising results.
Laas fails to disclose that the filler is treated with an aminosilane or epoxysilane.
Baker discloses a polyurethane composite matrix material comprising inorganic particles treated on the outer surface with a silane coupling agent (abstract).  The silane coupling agents such as 
Given that both Laas and Baker are drawn to inorganic particle-filled polyurethane and further given that Baker discloses that aminosilanes and epoxysilanes provide for compatibilization of the inorganic particles and polyurethane, it would have been obvious to one of ordinary skill in the art to utilize an aminosilane or epoxysilane-treated inorganic filler in the polyurethane composition of Laas.
With respect to claim 3, the cycloaliphatic isocyanate comprises isocyanurate group-containing polyisocyanates based on isophorone diisocyanate (paragraph 0095; claim 22);
With respect to claims 5 and 8, an exemplified polyether polyol is derived from ethylene oxide polyether (paragraph 0104).
With respect to claims 9, 12, and 14, Laas discloses that articles such as windows (i.e., outdoor article) (paragraph 0078) are formed from the composition by curing at elevated temperatures and under pressure by casting (paragraph 0074).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laas (US 2011/0281965) in view of Baker (US 2010/0116179) and further in view of Bessette (US 4,412,962).
The discussion with respect to Laas and Baker in paragraph 5 above is incorporated here by reference.
Laas discloses that the application is cast to form articles (paragraph 0074), however, it fails to subject an article to automatic pressure gelation or vacuum casting process using its composition.
Bessette discloses molding polyurethanes (abstract) and teaches that voids are eliminated from urethane casting by using vacuum casting (col. 1, lines 39-48).
.

Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Laas fails to disclose using an aliphatic diisocyanate other than hexamethylene diisocyanate.
Laas does fail to disclose an aliphatic diisocyanate other than hexamethylene diisocyanate, however, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to expect similar beneficial results with compounds having only additional –CH2– groups.  Case laws holds that homologs (compounds differing regularly by the successive addition of the same chemical group, e.g,. by –CH2– groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Given that hexamethylene taught by Laas has 6 aliphatic carbon atoms and the claimed aliphatic groups have 2, 4, or 12 carbon atoms, it would have been obvious to one of ordinary skill in the art to utilize an aliphatic diisocyanate having 2, 4, or 12 carbon atoms—absent evidence of unexpected or surprising results for the claimed aliphatic diisocyanates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn